         Case 1:19-cv-07131-ALC Document 67 Filed 06/04/20 Page 1 of 8




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

ANDREA TANTAROS,

                  Petitioner,
                                            Case No. 1:19-cv-07131-ALC-RWL
      -against-

FOX NEWS NETWORK, LLC., WILLIAM
SHINE, THE ESTATE OF ROGER AILES,
SUZANNE SCOTT, IRENA BRIGANTI,
AND DIANNE BRANDI,

                  Respondents.


              RESPONDENTS FOX NEWS NETWORK, LLC,
 SUZANNE SCOTT, DIANNE BRANDI AND IRENA BRIGANTI’S OPPOSITION TO
         PETITIONER’S MOTION TO STAY SCHEDULING ORDER




JONES DAY
250 Vesey Street
New York, 10281-1047
Tel: 212.326.3939

Attorneys for Respondents
Fox News Network, LLC,
Suzanne Scott, Dianne Brandi,
and Irena Briganti
          Case 1:19-cv-07131-ALC Document 67 Filed 06/04/20 Page 2 of 8




       Petitioner’s stay motion is just the latest tactic in her ongoing effort to avoid an adverse

award in her arbitration. Petitioner stalled the ongoing arbitration by filing this case. Now, she

piles on another delay strategy by seeking to indefinitely stall this case so she can pursue her

specious Petition for Writ of Mandamus (“Mandamus Petition”). Tellingly, Petitioner does not

even attempt to demonstrate in her stay motion that the Mandamus Petition is likely to succeed,

choosing to default on a critical element of her burden rather than try to justify her indefensible

mandamus request. And the relief she seeks in her stay motion—suspending operation of a

scheduling order that authorized the filing of the Respondents’ motion to dismiss—is just as

unjustifiable. Petitioner asks the Court to modify the manner in which it chose to consider her

previously filed motion to certify the remand order for interlocutory appeal, i.e., along-side the

Respondents’ motions to dismiss, even though such a decision is the type of routine docket

management prerogative that district courts exercise daily. And the fact that Petitioner has decided

to prematurely pursue mandamus relief before the Court even decides her motion to certify an

interlocutory appeal likewise does not justify putting a hold on these proceedings. The Court

should reject Petitioner’s latest delay attempt and deny her request for a stay.

                                         BACKGROUND

       Petitioner’s stay motion centers on the Court’s denial of her motion to remand (“Remand

Order”). The Court denied the remand motion—after full briefing and oral argument, ECF 10, 12,

19, 22, 39—because it concluded that Petitioner’s action “necessarily raises a disputed and

substantial federal issue.” ECF 40 at 6. Petitioner then moved to certify the Remand Order for

interlocutory appeal. ECF 46. After Petitioner’s motion to certify was fully briefed, ECF 47, 48,

51, 56, the Court issued an order on April 27, 2020 that granted Respondents leave to file motions

to dismiss and set a briefing schedule for the motions to dismiss. ECF 57. In the April 27, 2020




                                                -2-
            Case 1:19-cv-07131-ALC Document 67 Filed 06/04/20 Page 3 of 8




Order, this Court stated that, after briefing on the motion to dismiss was complete, it would

consider the motion to dismiss and the motion to certify the Remand Order for interlocutory appeal

at the same time. ECF 57. Pursuant to that schedule, Respondents filed motions to dismiss on

May 22, 2020. ECF 59, 60. Petitioner’s oppositions are due June 12, 2020, and Respondents’

replies are due June 26, 2020. ECF 57.

        On May 20, 2020, rather than simply await the Court’s decision on her interlocutory appeal

motion, Petitioner instead opted to file a Petition for Writ of Mandamus in the U.S. Court of

Appeals for the Second Court. 2d Cir Dkt. 1-2. The Petition requests that the Second Circuit

“issue a writ of mandamus to the District Court directing remand of this case to the New York

Supreme Court for lack of federal question subject matter jurisdiction.” Id. at 18.

        On May 22, 2020—the same day Respondents filed their motions to dismiss—Petitioner

filed a motion in this Court 1 seeking to stay the “order entered on April 27, 2020 setting a briefing

schedule for Respondent[s’] . . . motion to dismiss, and, deferring ruling on petitioner’s motion to

certify [the District Court’s] federal subject matter jurisdiction order . . . for interlocutory review.”

ECF 58. Less than an hour later, without awaiting this Court’s disposition of the stay motion,

Petitioner also filed a virtually identical motion in the Second Circuit. 2d Cir. Dkt. 12 (stay motion

filed at 9:26 a.m. on May 22); see ECF 58 (stay motion filed in District Court at 8:48 a.m. on May

22). Respondents Fox News Network, LLC, Dianne Brandi, Irena Briganti and Suzanne Scott

(“Fox Respondents”) have opposed the Second Circuit stay motion because it is both procedurally

improper and substantively unwarranted. 2d Cir. Dkt. 27.




        1
        Petitioner’s stay motion is procedurally defective because she did not request a pre-
motion conference before filing, as required by Your Honor’s rules of individual practice.



                                                  -3-
          Case 1:19-cv-07131-ALC Document 67 Filed 06/04/20 Page 4 of 8




                                          ARGUMENT

I.     PETITIONER HAS NOT SATISFIED HER BURDEN TO SHOW THAT A STAY
       OF PROCEEDINGS IS WARRANTED

       A stay is the exception, not the rule. “[A] ‘stay is an intrusion into the ordinary processes

of administration and judicial review.’” Royal Park Inv. SA/NV v. U.S. Bank Nat’l Ass’n, 356 F.

Supp. 3d 287, 298–99 (S.D.N.Y. 2018) (quoting Nken v. Holder, 556 U.S. 418, 427, 433 (2009)).

Accordingly, the party seeking a stay “bears the burden of showing that the circumstances justify

[it].” Nken, 556 U.S. at 433-34.

       In assessing a request for a stay pending mandamus, this Court considers four factors: “(1)

whether the stay applicant has made a strong showing that he is likely to succeed on the merits; (2)

whether the applicant will be irreparably injured absent a stay; (3) whether issuance of the stay

will substantially injure the other parties interested in the proceeding; and (4) where the public

interest lies.” In re World Trade Ctr. Disaster Site Litig., 503 F.3d 167, 170 (2d Cir. 2007); see

Phoenix Glob. Ventures, LLC v. Phoenix Hotel Assocs., Ltd., No. 04 CIV. 4991 (RJH), 2004 WL

2734562, at *2 (S.D.N.Y. Nov. 29, 2004) (“In considering a motion for stay pending mandamus,

district courts consider the same factors relevant for a stay pending appeal . . . .”). The first two

factors—whether the movant has shown a strong likelihood of success of the mandamus petition

and that irreparable harm will result in the absence of a stay—“are the most critical.” Nken, 556

U.S. at 434.

       Petitioner does not even attempt to address all of these factors, let alone meet her burden.

First, Petitioner completely ignores the likelihood-of-success factor. This failure alone warrants

denying the stay request. See Emp’rs Ins. of Wausau v. News Corp., No. 06-CV-1602 (SAS), 2008

WL 4560687, at *1 (S.D.N.Y. Oct. 6, 2008) (denying motion to stay pending mandamus where

“plaintiffs have made no showing that their mandamus petition has a likely chance of success”).




                                                -4-
            Case 1:19-cv-07131-ALC Document 67 Filed 06/04/20 Page 5 of 8




Regardless, the Mandamus Petition is not likely to succeed because there is a “very high burden”

for obtaining mandamus relief. New York v. U.S. Dep’t of Commerce, 339 F. Supp. 3d 144, 147–

48 (S.D.N.Y. 2018). “[A] writ of mandamus is a ‘drastic and extraordinary remedy,’” which the

court issues only in “really extraordinary cases” involving “judicial usurpation of power or a clear

abuse of discretion.” In re the City of N.Y., 607 F.3d 923, 939 (2d Cir. 2010) (quoting Cheney v.

U.S. Dist. Court for D.C., 542 U.S. 367, 381 (2004)). This Court’s well-reasoned Remand Order

does not present anywhere close to the sort of extraordinary circumstances meriting mandamus

relief.    Indeed, federal district courts routinely decide questions of jurisdiction and such

determinations rarely—if ever—warrant premature interference. See In re Briscoe, 448 F.3d 201,

216 (3d Cir. 2006) (“The United States Supreme Court has long rejected the general availability

of mandamus ‘as a means of reviewing the action of a district court in denying a motion to remand

a cause to the state court from which it had been removed.’” (quoting Roche v. Evaporated Milk

Ass’n, 319 U.S. 21, 30–31 (1943))); In re California Pub., 79 F. App’x 478, 479 (2d Cir. 2003)

(denying mandamus petition seeking review of denial of motion to remand).

          Second, Petitioner fails to identify any irreparable harm that she would suffer in the absence

of a stay. Petitioner claims that, without a stay, she will incur “indefinite delay, time, and resources

litigating” this matter. Stay Mot. at 1. But “the prospect of incurring litigation costs, even if

substantial, is not sufficient to constitute irreparable injury.” Strougo v. Barclays PLC, 194 F.

Supp. 3d 230, 234 (S.D.N.Y. 2016).

          Petitioner also asserts that a stay is justified because “this Court has declined to rule on her

motion to certify which was ready for decision on March 24, 2020.” Stay Mot. at 1. Not so. The

Court has not “declined” to rule on the motion to certify—it has merely concluded it wants the

benefit of the motion to dismiss briefing before issuing a decision. If the Court concludes that the




                                                   -5-
          Case 1:19-cv-07131-ALC Document 67 Filed 06/04/20 Page 6 of 8




“exceptional circumstances” justifying interlocutory appeal are absent—and they are—Petitioner

can challenge federal jurisdiction in an appeal to the Second Circuit after a final judgment issues.

See In re Flor, 79 F.3d 281, 284 (2d Cir. 1996). It causes Petitioner no irreparable harm to require

her to follow routine appellate procedures in seeking review of the Court’s Remand Order.

       Third, Respondents would be prejudiced by a stay. Respondents engaged in arbitration

with Petitioner for more than two years, only for Petitioner to stall that process by improperly

commencing litigation to void her arbitration agreement. Petitioner now seeks to further forestall

arbitration by filing the Mandamus Petition. A stay would needlessly further delay resumption of

the arbitration proceedings in which Petitioner actively participated until she became concerned

that an unfavorable outcome was imminent. See U.S. ex rel. Mikes v. Straus, 939 F. Supp. 301,

304 (S.D.N.Y. 1996) (denying stay pending appeal because it would “needlessly delay[]

proceedings . . . even further”). Petitioner should not be permitted to use improper litigation

maneuvers—that come at significant expense to the Fox Respondents—to indefinitely delay

resolution of her meritless claims.

       Fourth and finally, Petitioner fails to explain how a stay would serve the public interest.

This case boils down to an attempt by Petitioner to avoid the effect of a binding and valid

arbitration agreement she signed with her former employer. Courts have repeatedly emphasized

the “liberal federal policy favoring arbitration.” AT&T Mobility LLC v. Concepcion, 563 U.S. 333,

339 (2011). It would contravene the public interest to allow Petitioner to use litigation tactics to

further delay compliance with an arbitration agreement to which the parties mutually agreed.

                                         CONCLUSION

       For all these reasons, the Fox Respondents respectfully request that the Court deny

Petitioner’s motion to stay the April 27, 2020 Order.




                                               -6-
       Case 1:19-cv-07131-ALC Document 67 Filed 06/04/20 Page 7 of 8




Dated: June 4, 2020                   Respectfully submitted,



                                      /s/ Matthew W. Lampe
                                      Matthew W. Lampe
                                      Kristina A. Yost
                                      Stefan M. McDaniel
                                      JONES DAY
                                      250 Vesey Street
                                      New York, New York 10281
                                      Telephone: (212) 326-3939
                                      Facsimile: (212) 755-7309
                                      mwlampe@jonesday.com
                                      kyost@jonesday.com
                                      smmcdaniel@jonesday.com

                                      Attorneys for Respondents
                                      Fox News Network, LLC,
                                      Suzanne Scott, Dianne Brandi,
                                      and Irena Briganti




                                   -7-
          Case 1:19-cv-07131-ALC Document 67 Filed 06/04/20 Page 8 of 8




                                 CERTIFICATE OF SERVICE

       I hereby certify on June 4, 2020, I caused a true and correct copy of the foregoing

Opposition To Petitioner’s Motion To Stay to be filed electronically with the Clerk of the Court

using the CM/ECF system. Notice of this filing will be sent to all attorneys of record by operation

of the Court’s electronic filing system.



                                                                    /s/ Matthew W. Lampe
                                                                    Matthew W. Lampe




                                               -8-
